Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Dante Patterson, Jr., appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Patterson’s motion to appoint counsel and affirm for the reasons stated by the district court. Patterson v. Con Med, No. 1:15-cv-03303-JFM, 2016 WL 1718226 (D. Md. Apr. 28, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED